Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                   June 07, 2016

The Court of Appeals hereby passes the following order:

A16A1819. STEPHEN HALL v. THE STATE.

      In 2008, a jury convicted Stephen Hall of child molestation and sexual battery.1
In 2014, Hall filed a “Motion to Declare Judgment as Void.” The trial court denied
the motion and Hall filed this appeal. We, however, lack jurisdiction.
      Hall’s motion is, in substance, an effort to set aside or vacate his convictions.
But as the Supreme Court has made clear, a post-conviction motion seeking to vacate
an allegedly void criminal conviction is not one of the established procedures for
challenging the validity of a judgment in a criminal case, and an appeal from the trial
court’s ruling on such a petition should be dismissed. See Roberts v. State, 286 Ga.
532 (690 SE2d 150) (2010). A direct appeal may lie from an order denying or
dismissing a motion to correct a void sentence if the defendant raises a colorable
claim that the sentence is, in fact, void or illegal. See Harper v. State, 286 Ga. 216,
217 (1), n.1 (686 SE2d 786) (2009); Burg v. State, 297 Ga. App. 118, 119 (676 SE2d
465) (2009). Hall’s motion, however, presented challenges to his convictions, not his
sentence. Because Hall may not attack his convictions in this manner and did not
assert a colorable void-sentence claim, this appeal is hereby DISMISSED.




      1
      This Court affirmed Hall’s convictions in an unpublished opinion. See Case
No. A09A2298 (decided January 26, 2010).
Court of Appeals of the State of Georgia
                                     06/07/2016
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.